Ryland, Judge,
delivered the opinion of the court.
1. This was an action on a policy of insurance. The plaintiffs recovered below and the defendants brought the case to this court. In looking into the facts preserved on the record, we find this case very similar to the one of Roe & Kercheval v. Columbus Ins. Co., heretofore decided by this court. The terms of this policy are of the same significance with that in Roe & Kercheval — being on the same boat, the St. Joseph, and the cause of action arising on the same accident, the bursting of a boiler, and the consequent burning and destruction of the boat. The effort was made by the plaintiffs’ counsel to liken this policy more to that in the- case of the Citizens’ Insurance Co. v. Glasgow, Shaw & Larkin, 9 Mo. Rep. 418. But we do not agree with him in this construction. We cannot perceive any difference in principle between the case of Roe & Kercheval and the present one. The mere difference in the collocation of a material proviso, when the whole instrument is of the same general significance, will not warrant this court in withdrawing this case from the principles settled in that, especially when we feel no disposition to .disturb the ruling of the court in that case. Being satisfied that the present case comes fully under the force of the decision of this court, in the above case of Roe & Kercheval against the Columbus Insurance Company, we refer to the opinion in that as deciding the present case.
The judgment of the court below must be reversed — and Judge Scott concurring herein, the same is reversed.